I concur in all that has been said in the controlling opinion and in the concurring opinion, except the apprehension arising out of an assessment for more than is presently needed for the preservation and maintenance of the drainage system of this district, as expressed in the first named opinion. The first assessment in this case was made about twenty years ago, and was for an amount in excess of that which was then needed to construct the drainage system of the district. All of that assessment has not yet been exhausted but the amount now remaining is insufficient to pay for the work now necessary to maintain and preserve the system and consequently another assessment is necessary if the district is to discharge its obligation to preserve the system. It is proposed at this time to use only a little over one-fourth of the additional assessment for those purposes, but the law requires that the system shall be preserved and maintained in future. It is presumed that public officials will discharge their duty in accordance with the law. This *Page 768 
they cannot do in this case unless funds for that purpose are made available. The drainage commissioners are entitled to look to the future just as they did look to the future when the original assessment was made in this district. No levy of taxes is now being made for the entire assessment, and I entertain no apprehension that any additional levy will be made thereon until the time arrives when further funds are needed. If the original assessment is used as a criterion, we may assume that another twenty years will elapse before another assessment is made and during that period taxes may be levied from time to time under the assessment which is challenged on this appeal.